103 F.3d 129
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald A. JENKINS, Deceased, by Patricia Gail JENKINS,Personal Representative of the Estate of Donald A.Jenkins, Plaintiff-Appellant,v.K & N PAINTING COMPANY, INC.;  Curtis J. Manuel;  Melba L.Cabbage;  Kay and Kay Contractors, Inc.;  WilliamRobinson;  Ron L. Pfaff, Defendants-Appellees.
No. 95-5445.
United States Court of Appeals, Sixth Circuit.
Dec. 02, 1996.

Before:  MARTIN, KRUPANSKY, and DAUGHTREY, Circuit Judges.
PER CURIAM.


1
The plaintiff, Patricia Gail Jenkins, brought a claim under the Longshore and Harbor Workers' Compensation Act, 33 U.S.C. §§ 905(a), on behalf of her husband, who fell to his death during the construction of a bridge over the Tennessee River.  The district court dismissed the cause of action, granting summary judgment to the defendants, based on its finding that there was no admiralty jurisdiction under the undisputed facts in the record.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing the complaint.  Specifically, the district judge found that the plaintiff could not establish "maritime locality" or "traditional maritime activity," both of which are necessary jurisdictional prerequisites to an action in tort under § 905(a).


3
Because the reasons why judgment should be entered for the defendants have been fully and accurately articulated by the district court, the issuance of a detailed opinion by this court would be duplicative and serve no useful purpose.  Accordingly, we AFFIRM the judgment of the district court on the reasoning set out by that court in its memorandum opinion filed on March 10, 1995.